Martin, P. J., and Glennon, J.
(dissenting in part). The seizure of some of the apartments in a multiple dwelling is not authorized, either literally or impliedly, by the legislation under which the Emergency Housing Joint Board has acted. It is conceded that the owner may not be forced to operate the building facilities. The practical effect of a limited taking must be obvious. Nor do we think that it was ever intended that a portion of a building constructed for seasonal'occupation should be subject to appropriation. The building in question was not constructed for year-round occupancy. It is equipped *261for summer use and for eighteen years has been used solely for that purpose. The owner has offered the entire building so that appropriate steps to make the building habitable through winter weather might be taken but the offer has not been accepted.
Because of the facts here presented, we dissent and vote to reverse the order dismissing the complaint and to grant the motion of the plaintiff for an injunction pendente lite, as prayed for in the order to show cause dated May 16, 1946.
Townley and Peck, JJ., concur with Callahan, J.; Martin, P. J., and Gtlennon, J., dissent in part in opinion.
Order reversed, without costs, and the motion for a temporary injunction granted solely to the extent stated in the opinion of Callahan, J., and otherwise denied. The cross motion to dismiss the complaint is denied. Settle order on notice.